DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/894,724, 62/911,723, 62/937,325, 62/949,835, 62/966,105, 63/029,745, and 63/044,523 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  63/029,745 does not provide support for any of claims 1-20.  62/894,724 and 62/911,723 do not appear to provide support for claims 7, 9, and 16-20 as they do not recite ppg sensors, accelerometers or nalmefene.  62/937,325, 62/949,835, 62/966,105, and 63/044,523 do not appear to provide support for claims 7 and 16-20 as they do not recite ppg sensors or accelerometers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 4 depend on claim 1 and 2 which recite at least one sensor.  However, claims 3 and 4 recite the list of sensors using the term “and” which appear to try and incorporate in claim 3 that the power supply is configured to provide power to all the sensors such that they are all provided simultaneously and in claim 4 that all the sensors listed are present in the ASIC.  It is not clear if claims 3 and 4 are still drawn to at least one of the selected sensors or if all sensors must be present.  For purposes of examination the Examiner is interpreting claims 3 and 4 such that at least one of the listed sensors is configured to be powered and is present in the ASIC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of Tyson (US 2018/0147343).
With regard to claims 1 and 2, Altschul et al. teach an opioid overdose rescue device to mitigate the effects of an opioid overdose in a patient who has taken an opioid comprising: an ingestible capsule (exemplary Figs. 1 and 2, member 20); a non-refillable drug dispenser contained within capsule and comprising an opioid antidote (Figs.1 and 2, member 24, [0050], [0079], device can container a deactivator which is an antagonist to a bioactive substance, [0084] naloxone may be delivered); at least one sensor contained with the capsule and configured to detect at least one physiological parameter that has a threshold value or range indicative of an opioid overdose (Figs. 1 and 2, member 22, [0068], [0132], [0137], [0206], [0207], sensors include accelerometers, pCO2, temperature, blood oxygenation); a controller operatively coupled to the drug dispenser and the least one sensor, the controller configured to receive a signal detected by the least one sensor of the at least one physiological parameter to actuate release of the opioid antidote from the drug dispenser into the patient (Figs. 1 and 2, member 26 connected to 22 and 24, [0030], [0079], [0070], [0207], the signal from the sensor is analyzed to control delivery).  Altschul et al. teach physiological parameter values are sensed and analyzed to control delivery but does not explicitly disclose the values are specifically compared to a threshold value to indicate overdose and actuate release.  However, Tyson teaches an internal overdose treatment device in which the controller receives signals related to the biometric parameters, including blood oxygen, respiration rate, and CO2, and compares them to threshold values to determine if an overdose is detected and if so the antidote is delivered which is beneficial for automatically providing the antidote to treat an overdose and provide emergency assistance (abstract, Figs. 3-4, [0025], [0038], [0041], [0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the sensed values of Altschul et al. to threshold values as a means of analyzing the sensor signal to detect an overdose, determine treatment, and release the deactivator/antidote as Tyson teaches such to be effective in use to determine if an overdose has occurred and automatically dispense treatment.
With regard to claim 3, see Figs. 1 and 2 power source 28 ([0157]).
With regard to claim 5, see Figs. 2A, 2C, and 2D, the controller components are mounted on a flexible substrate which is rolled to fit into the capsules and is further taken to include membranes which expand (unfurl) upon delivery ([0157]-[0159]).
With regard to claim 6, see at least [0132], [0137], [0154], parameters include at least core temperature, blood pressure, blood oxygenation, and respiratory rate.
With regard to claims 10 and 11, Altschul et al. discloses wireless communication with external smart phones (Fig. 1 members 27B, [0158]).  Altschul et al. do not explicitly disclose an alert is sent when an overdose is detected.  However, Tyson teaches the implanted device is in wireless communication with an external monitor and configured to emit an alert that a drug is released in a response to an overdose detection to enhance the emergency response ([0032], [0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an alert in Altschul et al. as Tyson theaces this is beneficial in providing the user with emergency assistance.
With regard to claims 12 and 13, see [0154], [0155], Fig. 1, parameters include respiratory rate and data is collected and stored with an associated time stamp.
With regard to claim 15, see [0288].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of Tyson (US 2018/0147343) as applied to claim 2 above, and further in view of Tsinberg (US 10,661,010).
With regard to claim 4, Altschul et al. discloses a printed flex circuit (Fig. 2A circuit 30) but does not explicitly disclose an ASIC.  However, Tsinberg teaches a system for detecting and treating an overdose (abstract, Col. 2 lines 7-20, Col. 3 lines 40-55) and that various known hardware and software components may be used in the contol including ASIC (Col. 16 lines 55-65).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuitry components of Altschul et al. in an ASIC as Tsinberg teaches such is a well-known implementation for control and would yield the same predictable result.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of Tyson (US 2018/0147343) as applied to claim 1 above, and further in view of Newberry et al. (US 2019/0060568)
With regard to claim 7, Altschul et al. ([0132], [0137]) and Tyson ([0025]) teach detecting blood oxygen as a parameter to determine overdose but do not specifically teach detecting intestinal wall color.  However, Newberry et al. discloses that PPG signals, known for use in pulse oximetry to detect blood oxygen, can be used to detect a change in tissue color which is indicative of circulation and such values can be used to provide more accurate measurements regarding oxygen saturation and detect conditions ([0015], [0017], [0075], [0077], [0078], [0080], [0108], [0219]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a PPG sensor to measure the blood oxygen in Altschul et al. as Newberry et al. teaches this is a known art effective means for measurement and further to use that sensor to detect the tissue color as Newberry et al. teach this is an effective indicator of circulation which would be further indicative of blood oxygen as it relates to detection of an overdose.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of Tyson (US 2018/0147343) as applied to claims 1 and 5 above, and further in view of Gross et al. (US 2020/0054568 A1).
With regard to claims 8 and 14, Altschul et al. teach coatings may be used ([0272]) but does not specifically disclose an enteric coating or an anchor.  However, Gross et al. teach an ingestible capsule provided with a coating which dissolves when the pill is in the proper location to allow the interior delivery device to expand and includes needles for delivery and anchoring the device in the intestine for proper delivery (abstract, [0005], [0020], [0221]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an enteric coating and anchor in Altschul et al. as Gross et al. teach this is beneficial for ensuring delivery does not occur until the device is properly located in the intestine and then ensures the device remains in the desired delivery area until the medication has been dispensed.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of Tyson (US 2018/0147343) as applied to claim 1 above, and further in view of Stiles et al. (US 2019/0231707 A1).
With regard to claim 9, Altschul et al. ([0084]) and Tyson ([0005], [0023]) disclose delivering naloxone as an opioid antagonist but do not disclose nalmefene.  However, Stiles et al. teach a device for treating an overdose and that nalmefene is a known equivalent opioid antagonist to naloxone ([0043], [0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use nalmefene in Altschul et al. as Stiles et al. teach this to be an effective equivalent to naloxone and would yield the same predictable result.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of MacDonald (US 2018/0228969 A1) and Tyson (US 2018/0147343).
With regard to claim 16, Alstchul et al. teach an opioid overdose rescue device to mitigate the effects of an opioid overdose in a patient who has taken an opioid comprising: an ingestible capsule (exemplary Figs. 1 and 2, member 20); a non-refillable drug dispenser contained within the capsule and comprising an opioid antidote (Figs.1 and 2, member 24, [0050], [0079], device can container a deactivator which is an antagonist to a bioactive substance, [0084] naloxone may be delivered); an accelerometer contained within the capsule configured to sense motion within the patient ([0154]); and a controller operatively coupled to the drug dispenser and the accelerometer (Figs. 1 and 2, member 26 connected to 22 and 24, [0030], [0079], [0070], [0207], the signal from the sensor is analyzed to control delivery).  Altschul et al. teach detecting various parameters including respiration rate (see at least [0132], [0137], [0154], parameters include at least core temperature, blood pressure, blood oxygenation, and respiratory rate).  Altschul et al. do not explicitly disclose the respiration rate is based on motion sensing data.  However, MacDonald teaches an implantable device for reversing an overdose which monitors respiratory rate and activity via an accelerometer to determine if an overdose has occurred so that treatment may be administered (abstract, [0010], [0024]-[0027]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the accelerometer to indicate respiratory rate in Altschul et al. as MacDonald teach this is an effective sensing means for determining respiratory rate and would yield the same predictable result of indicating a monitoring a parameter to indicate if an overdose has occurred to trigger treatment.  Altschul et al. teach physiological parameter values are sensed and analyzed to control delivery but does not explicitly disclose the values are specifically compared to a threshold value to indicate overdose and actuate release (Figs. 1 and 2, member 26 connected to 22 and 24, [0030], [0079], [0070], [0207], the signal from the sensor is analyzed to control delivery).  However, Tyson teaches an internal overdose treatment device in which the controller receives signals related to the biometric parameters, including blood oxygen, respiration rate, and CO2, and compares them to threshold values to determine if an overdose is detected and if so the antidote is delivered which is beneficial for automatically providing the antidote to treat an overdose and provide emergency assistance (abstract, Figs. 3-4, [0025], [0038], [0041], [0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the sensed values of Altschul et al. to threshold values as a means of analyzing the sensor signal to detect an overdose, determine treatment, and release the deactivator/antidote as Tyson teaches such to be effective in use to determine if an overdose has occurred and automatically dispense treatment.
With regard to claim 18, see [0288].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1), MacDonald (US 2018/0228969 A1), and Tyson (US 2018/0147343) as applied to claim 16 above, and further in view of Gross et al. (US 2020/0054568 A1).
With regard to claims 17, Altschul et al. teach coatings may be used ([0272]) but does not specifically disclose an enteric coating or an anchor.  However, Gross et al. teach an ingestible capsule provided with a coating which dissolves when the pill is in the proper location to allow the interior delivery device to expand and includes needles for delivery and anchoring the device in the intestine for proper delivery (abstract, [0005], [0020], [0221]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an enteric coating and anchor in Altschul et al. as Gross et al. teach this is beneficial for ensuring delivery does not occur until the device is properly located in the intestine and then ensures the device remains in the desired delivery area until the medication has been dispensed.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al. (US 2015/0343144 A1) in view of Tsinberg (US 10,661,010) and Tyson (US 2018/0147343).
With regard to claim 19, Altschul et al.t each an opioid overdose rescue device to mitigate the effects of an opioid overdose in a patient who has taken an opioid comprising: an ingestible capsule (exemplary Figs. 1 and 2, member 20); a non-refillable drug dispenser contained within the capsule and comprising an opioid antidote Figs.1 and 2, member 24, [0050], [0079], device can container a deactivator which is an antagonist to a bioactive substance, [0084] naloxone may be delivered); a sensor contained within the capsule and configured to sense data (Figs. 1 and 2, member 22, [0068], [0132], [0137], [0154], [0206], [0207], sensors include blood oxygenation and respiratory rate); a controller operatively coupled to the drug dispenser and the sensor, the controller configured to receive sensing data from the sensor and estimate a respiratory rate and to actuate drug release of the opioid antidote from the drug dispenser into the patient (Figs. 1 and 2, member 26 connected to 22 and 24, [0030], [0079], [0070], [0207], the signal from the sensor is analyzed to control delivery).  Altschul et al. teach detecting blood oxygenation and respiratory rate but does not disclose PPG data is used to estimate respiratory rate.  However, Tsinberg teaches a system for detecting and treating an overdose (abstract, Col. 2 lines 7-20, Col. 3 lines 40-55) and that PPG sensors may be used to monitor respiration rate (abstract, Col. 2 lines 7-20, Col. 10 lines 18-38).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a PPG sensor to estimate respiration rate in Altschul et al. as Tsinberg teaches this is be effective for detecting the respiration rate to determine if an overdose has occurred to trigger treatment delivery.  Altschul et al. teach physiological parameter values are sensed and analyzed to control delivery but does not explicitly disclose the values are specifically compared to a threshold value to indicate overdose and actuate release.  However, Tyson teaches an internal overdose treatment device in which the controller receives signals related to the biometric parameters, including blood oxygen, respiration rate, and CO2, and compares them to threshold values to determine if an overdose is detected and if so the antidote is delivered which is beneficial for automatically providing the antidote to treat an overdose and provide emergency assistance (abstract, Figs. 3-4, [0025], [0038], [0041], [0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the sensed values of Altschul et al. to threshold values as a means of analyzing the sensor signal to detect an overdose, determine treatment, and release the deactivator/antidote as Tyson teaches such to be effective in use to determine if an overdose has occurred and automatically dispense treatment.
With regard to claim 20, see [0288].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783